Case 5:15-cr-50087-TLB Document 95         Filed 10/06/20 Page 1 of 1 PageID #: 1740




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                 PLAINTIFF

V.                           CASE NO. 5:15-CR-50087

ANTHONY ALLEN JEAN                                                    DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 94) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on September 17, 2020.

The time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 94) is

ADOPTED IN ITS ENTIRETY, and Defendant’s pro se Motion to Vacate (Doc. 81), filed

pursuant to 28 U.S.C. § 2255, is DENIED.

      IT IS SO ORDERED on this 6th day of October, 2020.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
